DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 has been considered by the examiner.

Election/Restrictions
3.	In light of the 01/17/2022 amendment to the claims the Election/Restriction 11/15/2021 requirement is withdrawn.

Claim Objections
4.	Claims 5, 12, 18, 20 are objected to because of the following informality:  
Claim 5, line 2 the recited “the codebook set comprises one or more codebooks” should be “the codebook comprises codebooks” to agree with line 4 of claim 1 which recites “a plurality of codebooks of the codebook set”.

Claim 5, line 3 the recited “each of the one or more codebooks” should be “each of the codebooks”.



Claim 20, line 1 the recited “wherein second the information” should be “wherein the second information”.

Claim 20 depends on claim 14 which does not claim “second information”. Claim 20 should depend on claim 15 (similar to claim 7 depending on claim 2).

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 5, 14, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bayesteh et al. (U.S. 10,623,069).
With respect to claim 1, Bayesteh et al. disclose: 
obtaining a codebook set for the terminal (e.g. Fig. 5a, column 9 lines 54-57, Fig. 5, step 507, column 10 line 2-13 codebook set obtained to spread the data or data layers for each antenna e.g. similar to what is shown in  Fig. 4a, also Fig. 3 (described in detail column 6, lines 45-67, 1-60)); generating uplink signals by using a plurality of codebooks of the codebook set (Fig. 5a, step 509, column 10, lines 14-29 (in particular lines 19-22), and SCMA of Fig. 3 and its description are relevant. Uplink signals per antenna are generated by encoding each data layer data with a codeword of a codebook of the codebook set (corresponding to all the data layers as shown in Fig. 3)); and transmitting the uplink signals to a base station (column 9, lines 57-58, uplink transmission refers to transmission from UE to BS, column 10, lines 28-29 also column 6, lines 27-28) wherein a first uplink signal of a first resource among the uplink signals is generated based on a first codeword of a first codebook among the plurality of codebooks (Fig. 3, for example a first uplink signal of a first resource (first data layer of a first antenna) is generated based on a first codeword of one of the codebooks or as shown in Fig. 4a, e.g. u11 is combined/spread with s11, column 7, lines 66-67, column 8, lines 1-6, 63-64) , and wherein a second uplink signal of a second resource adjacent (second data layer of the first antenna)  to the first resource among the uplink signals (the second data layer is adjacent to the first data layer) is generated based on a second codeword of a second codebook that is different from the first codebook (as shown in Fig. 3 different codebooks  310, 320…used per data layer, also column 8, 

With respect to claim 5, Bayesteh et al. disclose: the codebook set comprises one or more codebooks, each of the one or more codebooks (there are as many codebooks (sub-codebooks) as there are data layers, e.g. Fig. 3 or Fig. 4a for a given antenna, column 10, lines 19-22) comprises a code for a sparse code multiple access (SCMA) (column 3, lines 13-15, column 7, lines 32-33) or a pattern division multiple access (PDMA) according to each of the first codeword and the second codeword (as described with reference to Fig. 3 and Fig. 4a), and the code is configured to spread information bits during a radio resource period of a predetermined length (refer to the lower portion of Fig. 3 also step 509, the data of each data layer is spread during the predetermined length radio resource period when the spreading takes place (prior to the combining performed by 420)).

Claim 14 is rejected based on the rationale used to reject claim 1 above. Regarding the claimed: at least one transceiver; and at least one processor coupled with the at least one transceiver, the at least one processor configured to: refer to Fig. 14, column 19, lines 65-67, column 20, lines 1-5, the transmitter 1405 and receiver 1400 correspond to the claimed transceiver and 1415 corresponds to the claimed processor which implements the claimed functions, column 20, lines 10-26, 36-40).

.

8.	Claims 1, 5, 14, 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hong et al. (U.S. 2018/0278303).
	With respect to claim 1, Hong et al. disclose: obtaining a codebook set for the terminal (Fig. 6, step 601 where the first codebook and the second codebook correspond to the claimed codebook set [0076], lines 1-3 of [0077]); generating uplink signals by using a plurality of codebooks of the codebook set (Fig. 6, takes place before the transmission 603, [0078] also Fig. 5 refer to the terminal 120, uplink signals generated by spreaders 504 and 508, described in detail [0074]); and transmitting the uplink signals to a base station (lines 1-3 of [00789 step 603. Of Fig. 6), wherein a first uplink signal of a first resource among the uplink signals is generated based on a first codeword of a first codebook among the plurality of codebooks (for example the spread data signal corresponds to the claimed first uplink signal, lines 4-10 of [0078] and is spread by using the first sequence (codeword) of first codebook. Refer to the output of 504 of Fig. 5. Regarding the first resource refer to Fig. 10 where first resource comprises the data signal regions (e.g. “upper” leftmost subcarriers)), and wherein a second uplink signal of a second resource adjacent to the first resource (the spread reference signal out of 508 corresponds to the claimed second uplink signal and occupies a second resource (leftmost and top subcarrier(s)) adjacent to the leftmost first uplink signal as shown in Fig. 10)  second uplink signal among the uplink signals is generated based on a second codeword of a second codebook (as described in at least lines 4-11 of [0078] where the second sequence of the second codebook corresponds 

With respect to claim 5, Hong et al. disclose: the codebook set comprises one or more codebooks (comprises the first and second codebooks), each of the one or more codebooks comprises a code for a sparse code multiple access (SCMA) or a pattern division multiple access (PDMA)([0094] plurality of transmitting terminals implement PDMA using their respective first and second codewords (sequences) from their respective first and second codebooks) according to each of the first codeword and the second codeword, and the code is configured to spread information bits during a radio resource period of a predetermined length (spreading performed as shown in Fig. 5 (terminal side) during a resource period of a predetermined length also last sentence of [0094]).

Claim 14 is rejected based on the rationale used to reject claim 1 above. Regarding the claimed: at least one transceiver; and at least one processor coupled with the at least one transceiver, the at least one processor configured to: (refer to Fig. 3, where 310 corresponds to the claimed transceiver (lines 1-2 of [0060]), controller 330 includes at least one processor, column 5, lines 4- end of [0065]. Also refer to [0145]-[0146]).

Claim 18 is rejected based on the rationale used to reject claim 5.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. 2018/0278303) in view of Lei et al. (U.S. 2019/0238196).
	With respect to claim 8, Hong et al. disclose: obtaining an entire codebook set for a plurality of terminals (Fig. 9 for each active terminal a codebook for a reference signal and a codebook for a data signal are obtained, last sentence of [0087], last sentence of [0091]. Also refer to the related process of Fig. 8 determination of a second codebook (for reference signal) using a first codebook for data [0084]);
receiving a first overlapping signal in which signals of the plurality of terminals overlap one another in a first resource (Fig. 10, first overlapping reference signal 1010, of Fig. 10, lines 1-5 of [0097]); 
receiving a second signal in which the signals of the plurality of terminals (data signals from the active terminals corresponds to the claimed a second signal [0094], approximate middle to the end of [0097]); 
detecting a first uplink signal of a terminal in the first resource based on a codebook set for the terminal (Fig. 9 process for a first active terminal within step 901, last sentence of [0087] where the codebook for the reference signal is used (e.g. related step 803, [0085]) and the codebook for the reference signal is determined using a first codebook 
	Hong et al. do not disclose: overlapping, overlap one another in a second resource.
	In the same field of endeavor (NOMA) Lei et al. disclose: overlapping, overlap one another in a second resource (lines 1-6, 9-12 of [0051] multiple users are served in the same time slot and subcarriers by superimposing their messages and assigning different spreading codes).


With respect to claim 12, modified Hong et al. disclose: the codebook set comprises one or more codebooks (comprises the first and second codebooks), each of the one or more codebooks comprises a code for a sparse code multiple access (SCMA) or a pattern division multiple access (PDMA)([0094] plurality of transmitting terminals implement PDMA using their respective first and second codewords (sequences) from their respective first and second codebooks) according to each of the first codeword and the second codeword, and the code is configured to spread information bits during a radio resource period of a predetermined length (spreading performed as shown in Fig. 5 (terminal side) during a resource period of a predetermined length also last sentence of [0094]).

With respect to claim 13, modified Hong et al. disclose: obtaining overlapping information for the plurality of terminals based on the entire codebook set (implicit in  .

11.	Claims 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Bayesteh et al. (U.S. 10,623,069) in view of Perotti et al. (U.S. 2017/0117986).
	With respect to claim 4, Bayesteh et al disclose: wherein the second codebook is a codebook that has a distance metric with the first codebook in the codebook set (e.g. distance metric between codebooks of two different layers, column 6, lines 47-53, column 8, lines 2-9, column 10, lines 18-22, column 2, lines 8-12 different codebooks are used per layer (also shown in Fig. 3), column 5, lines 50-55, implicit distance metric indicating the difference (or similarity) between the second and first codebooks).

	In the same field of endeavor, Perotti et al. disclose: a distance metric comprises a minimum Euclidean distance of a constellation ([0009] in spread superposition (including SCMA) the used codebooks aim  to maximize the minimum Euclidean distance between spread signals (multidimensional codewords or constellations) of different streams).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the first and second codebooks of Bayesteh et al. that are used to implement SCMA (column 5, lines 50-60, column  7, lines 32-33, SCMA also disclosed by Perotti in [0009]) to maximize the minimum Euclidean distance between the sparse spread signals (constellations or multidimensional spread codewords) of an adjacent stream (e.g. adjacent first or second uplink signal (with respect to the second or first uplink signal) of Bayesteh et al) as part of implementing the SCMA scheme of Bayesteh et al., (Bayesteh et al., column 5, lines 50-60, column  7, lines 32-33, SCMA and Perotti in [0009]).

Claim 17 is rejected based on the rationale used to reject claim 4 above.

12.	Claims 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. 2018/0278303) in view of Perotti et al. (U.S. 2017/0117986).
	With respect to claim 4, Hong et al. disclose: wherein the second codebook is a codebook that has a distance metric with the first codebook in the codebook set (e.g. 
	Hong et al do not disclose: wherein the distance metric comprises a minimum Euclidean distance of an adjacent constellation.
	In the same field of endeavor, Perotti et al. disclose: a distance metric comprises a minimum Euclidean distance of a constellation ([0009] in spread superposition (including LDS based schemes) the used codebooks aim  to maximize the minimum Euclidean distance between spread signals (constellations) of different streams).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the first and second codebooks of Hong et al. that are used to implement LDS based communication (last sentence of [0103], lines 1-2 of [0104], LDS schemes also disclosed by Perotti in [0009]) to maximize the minimum Euclidean distance between the spread signals (constellations) of an adjacent stream (e.g. adjacent first (data) or second (reference) uplink signal (with respect to the second or first uplink signal) of Hong et al) as part of implementing the LDS based communication scheme of Hong et al. (Hong et al. last sentence of [0103], lines 1-2 of [0104], LDS and Perotti in [0009]).

Claim 17 is rejected based on the rationale used to reject claim 4 above.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. 2018/0278303) in view of Lei et al. (U.S. 2019/0238196) and further in view of Perotti et al. (U.S. 2017/0117986).
	With respect to claim 11, modified Hong et al. disclose: wherein the second codebook is a codebook that has a distance metric with the first codebook in the codebook set (e.g. distance metric between codebooks for data and reference signals (Fig. 6, 601, last sentence of [0082], implicit distance metric indicating the difference (or similarity) between the second and first codebooks, last sentence of [0082] or [0103] lines 1-2 of [0104]).
	Hong et al., Lei et al. do not disclose: wherein the distance metric comprises a minimum Euclidean distance of an adjacent constellation.
	In the same field of endeavor, Perotti et al. disclose: a distance metric comprises a minimum Euclidean distance of a constellation ([0009] in spread superposition (including LDS based schemes) the used codebooks aim  to maximize the minimum Euclidean distance between spread signals (constellations) of different streams).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the first and second codebooks of Hong et al. that are used to implement LDS based communication (last sentence of [0103], lines 1-2 of [0104], LDS schemes also disclosed by Perotti in [0009]) to maximize the minimum Euclidean distance between the spread signals (constellations) of an adjacent stream (e.g. adjacent first (data) or second (reference) uplink signal (with respect to the second or first uplink signal) of Hing et al) as part of implementing the LDS based .

14.	Claims 6, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. 2018/0278303) in view of Sun et al. (U.S. 2010/0322331).
	With respect to claim 6, Hong et al. obtaining the codebook set among the entire codebook set based on a predetermined rule, wherein the predetermined rule comprises one of a random selection, cyclic selection or user equipment (UE) identity-based selection ([0103]-[0104] base codebook corresponds to the “entire codebook set” and the codebook set of each terminal is obtained based on a predetermined rule UE identity-based selection, as shown in Fig. 11 (and [0104]-[0105]).
	Hong et al. do not disclose: receiving, from the base station,, first information related to an entire codebook set.
	In the field of implementing codebook based communication, Sun et al. disclose:  receiving, from a base station, first information related to an entire codebook set (lines 11-16 of [0039] base station broadcasts to each UE an initial codebook set).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the base station of Hong et al. to broadcast the base codebook ([0103] shared by all terminals) to the terminals during an initial access as a matter of implementing a suitable way of obtaining the base codebook by all the terminals (lines 11-16 of [0039] of Sun et al.).

Claim 19 is rejected based on the rationale used to reject claim 6 above.
Allowable Subject Matter
15.	Claims 2-3, 7, 9-10, 15-16, 20 (assuming it depends on claim 15)  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        02/23/20227